Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on August 30, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 23 and 26 have been acknowledged.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Remarks, filed August 30, 2021 have been fully considered. Upon further consideration and additional prior art reference search, Examiner called Applicant to further amend the claim limitations for each independent claim to place all claims in allowable form. Applicant agreed to incorporate these changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Derek Bayles (Registration No. 66, 226) on October 12, 2021.
Please amend claim 1 as follows:
(Currently Amended) A method comprising:
receiving, from a first application which implements a first rigging control protocol, an input associated with a request for a behavior from a rig for a virtual character;
converting the input so as to request the same behavior from the rig but to be compatible with a second rigging control protocol that is different from the first rigging control protocol
evaluating one or more control systems, based on the input, to determine an output to provide the requested behavior from the virtual character rig, the one or more control systems being defined according to the second rigging control protocol;
converting the output so as to provide the same requested behavior from the rig but to be compatible with the first rigging control protocol
providing the output to the first application to manipulate the virtual character according to the requested behavior,
wherein the first rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are specific to the first application, and 
wherein the second rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are different than in the first rigging control protocol.

Please amend claim 16 as follows:

preparing a data file which specifies the one or more control systems; and
outputting the data file to a second application.

Please amend claim 22 as follows:
22. (Canceled) 

Please amend claim 23 as follows:
23. (Currently Amended) An apparatus comprising:
a framework configured to receive, from a first application which implements a first rigging control protocol, an input associated with a request for a behavior from a rig for a virtual character;
a first translator configured to convert the input so as to request the same behavior from the rig but to be compatible with a second rigging control protocol that is different from the first rigging control protocol
a rigging control evaluation system configured to evaluate one or more control systems, based on the input, to determine an output to provide the requested behavior from the virtual character rig, the one or more control systems being defined according to the second rigging control protocol; and
a second translator configured to convert the output so as to provide the same requested behavior from the rig but to be compatible with the first rigging control protocol
wherein the framework is configured to provide the output to the first application to manipulate the virtual character according to the requested behavior,
wherein the first rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are specific to the first application, and 
wherein the second rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are different than in the first rigging control protocol.

Please amend claim 24 as follows:
24. (Canceled) 

Please amend claim 25 as follows:
25. (Canceled) 

Please amend claim 26 as follows:
26. (Currently Amended) A non-transitory computer-readable medium which, when read by a computing device, causes the computing device to perform a method comprising:
receiving, from a first application which implements a first rigging control protocol, an input associated with a request for a behavior from a rig for a virtual character;
converting the input so as to request the same behavior from the rig but to be compatible with a second rigging control protocol that is different from the first rigging control protocol
evaluating one or more control systems, based on the input, to determine an output to provide the requested behavior from the virtual character rig, the one or more control systems being defined according to the second rigging control protocol;
converting the output so as to provide the same requested behavior from the rig but to be compatible with the first rigging control protocol
providing the output to the first application to manipulate the virtual character according to the requested behavior,
wherein the first rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are specific to the first application, and 
wherein the second rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are different than in the first rigging control protocol.

Please amend claim 27 as follows:
27. (Canceled) 

Please amend claim 28 as follows:
28. (New) The apparatus of Claim 23, wherein the first translator is configured to convert the input from a first mathematical representation utilized in the first rigging control protocol to a second mathematical representation utilized in the second rigging control protocol.

Please amend claim 29 as follows:
29. (New) The apparatus of Claim 23, wherein the input specifies a characteristic of a lower-order rigging element.

Please amend claim 30 as follows:
30. (New) The apparatus of Claim 29, wherein the lower-order rigging element comprises a core skeleton for the virtual character and the input comprises a transform for a joint in the core skeleton.

Please amend claim 31 as follows:
31. (New) The apparatus of Claim 23, wherein the output specifies a characteristic of a higher-order rigging element.

Please amend claim 32 as follows:
32. (New) The apparatus of Claim 31, wherein the higher-order rigging element comprises at least one of a higher-order skeleton and a blendshape, and wherein the output comprises at least one of a transform for a joint in the higher-order skeleton and a blendshape weight.

Please amend claim 33 as follows:
33. (New) The apparatus of Claim 23, wherein the rigging control evaluation system is configured to evaluate a mathematical operation, and wherein the mathematical operation comprises at least one of a radial basis function and a Boolean operation.

Please amend claim 34 as follows:
34. (New) The apparatus of Claim 23, wherein the framework is embedded in the first application.

Please amend claim 35 as follows:
35. (New) The apparatus of Claim 23, wherein the apparatus is further configured to:
prepare a data file which specifies the one or more control systems; and
output the data file to a second application.

Please amend claim 36 as follows:


Please amend claim 37 as follows:
37. (New) The apparatus of Claim 23, wherein the apparatus is further configured to import, from a second application, a data file which specifies the one or more control systems.

Please amend claim 38 as follows:
38. (New) The apparatus of Claim 37, wherein the first application is a real-time engine, and wherein the second application is a digital content creation application whose primary function comprises creation of virtual characters.

Please amend claim 39 as follows:
39. (New) The apparatus of Claim 38, wherein the apparatus comprises an augmented reality display system.

Please amend claim 40 as follows:
40. (New) The apparatus of Claim 23, wherein the virtual character comprises one or more rigging assets selected from the group comprising: a polygon mesh, a core skeletal system, a higher-order skeletal system, a blendshape, and an animation.

Please amend claim 41 as follows:
41. (New) The computer-readable medium of Claim 26, wherein converting the input to be compatible with the second rigging control protocol comprises converting the input from a first mathematical representation utilized in the first rigging control protocol to a second mathematical representation utilized in the second rigging control protocol.

Please amend claim 42 as follows:
42. (New) The computer-readable medium of Claim 26, wherein the input specifies a characteristic of a lower-order rigging element.

Please amend claim 43 as follows:
43. (New) The computer-readable medium of Claim 42, wherein the lower-order rigging element comprises a core skeleton for the virtual character and the input comprises a transform for a joint in the core skeleton.

Please amend claim 44 as follows:
44. (New) The computer-readable medium of Claim 26, wherein the output specifies a characteristic of a higher-order rigging element.

Please amend claim 45 as follows:
45. (New) The computer-readable medium of Claim 44, wherein the higher-order rigging element comprises at least one of a higher-order skeleton and a blendshape, and wherein the output comprises at least one of a transform for a joint in the higher-order skeleton and a blendshape weight.

Please amend claim 46 as follows:
46. (New) The computer-readable medium of Claim 26, wherein evaluating the one or more control systems comprises evaluating a mathematical operation, and wherein the mathematical operation comprises at least one of a radial basis function and a Boolean operation.

Please amend claim 47 as follows:


Please amend claim 48 as follows:
48. (New) The computer-readable medium of Claim 26, the method further comprising:
preparing a data file which specifies the one or more control systems; and
outputting the data file to a second application.

Please amend claim 49 as follows:
49. (New) The computer-readable medium of Claim 48, wherein the first application is a digital content creation application whose primary function comprises creation of virtual characters, and wherein the second application is a real-time engine.

Please amend claim 50 as follows:
50. (New) The computer-readable medium of Claim 26, the method further comprising importing, from a second application, a data file which specifies the one or more control systems.

Please amend claim 51 as follows:
51. (New) The computer-readable medium of Claim 50, wherein the first application is a real-time engine, and wherein the second application is a digital content creation application whose primary function comprises creation of virtual characters.

Please amend claim 52 as follows:
52. (New) The computer-readable medium of Claim 51, the method further comprising executing the real-time engine on an augmented reality display system.


53. (New) The computer-readable medium of Claim 26, wherein the virtual character comprises one or more rigging assets selected from the group comprising: a polygon mesh, a core skeletal system, a higher-order skeletal system, a blendshape, and an animation.

	
Allowable Subject Matter
Claims 1-21, 23, 26 and 28-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1, 23 and 26 overcome the combination of the previously cited references Rigiroli et al (U.S. Patent No. 10, 535, 174 B1), Aguado (U.S. Patent Application Publication 2018/0144531 A1), Yomdin et al (U.S. Patent Application Publication 2014/0174361 A1), Sagar et al (U.S. Patent Application Publication 2018/0197322 A1), Sepulveda (U.S. Patent Application Publication 2005/0219250 A1), Viz et al (U.S. Patent Application Publication 2009/0091536 A1),  CHUNG et al (U.S. Patent Application Publication 2018/0296916 A1) and Lanciault et al (U.S. Patent Application Publication 2011/0098113 A1).
Independent claims 1, 23 and 26 are directed to a method/an apparatus/A non-transitory computer-readable medium for cross-application transfer and evaluation of rigging control for virtual characters. Each claim requires receiving an input associated with a request for a behavior from a rig for a virtual character from a first application which implements a first rigging control protocol; converting the input so as to request the same behavior from the rig but to be compatible with a second rigging control protocol that is different from the first rigging control protocol; evaluating one or more control systems, based on the input, to determine an output to provide the requested behavior from the virtual character rig, the one or more control systems being defined according to the second rigging control protocol; converting the output so as to provide the same requested behavior from the rig but to be compatible with the first rigging control protocol; providing the output to the first application to manipulate the virtual character according to the requested behavior. In additional, each claim includes additional limitations of “wherein the first rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are specific to the first application, and wherein the second rigging control protocol comprises one or more data formats, data structures, functions, or computational units that are different than in the first rigging control protocol” to describe the first rigging control protocol and the second rigging control protocol.
Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 23 and 26. Accordingly, claims 1, 23 and 26 are allowed.
Dependent claims 2 and 21 depend from independent claim 1, dependent claims 28-40 depend from independent claim 23, dependent claims 41-53 depend from independent claim 26. They are allowed at least due to their respective dependencies from an allowed claim.



Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XILIN GUO/Primary Examiner, Art Unit 2616